      Case 5:18-cv-03597-JLS Document 27 Filed 11/15/19 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

       BRANDON M. WILBORN                             :
                     Plaintiff                        :
                                                      :
               v.                                     :       Civil Action No. 18-3597
                                                      :
       WILLIAM BARR, et al.                           :
                       Defendants                     :

          MOTION FOR DECLARATORY AND INJUNCTIVE RELIEF

       Pursuant to F.R.C.P. 7, 57, and 65, Plaintiff Brandon Wilborn hereby respectfully

moves this Court for declaratory and injunctive relief, consistent with the relief requested

in the Complaint or, in the alternative, pursuant to F.R.C.P. 20 or 15, that the Court grant

leave either for the joinder of all similarly situated individuals or for an amended

complaint to be filed with class action averments. The accompanying memorandum of

law is submitted in support of this motion.

                                                    Respectfully Submitted,
Dated: November 15, 2019

                                                    ________________________
                                                    Joshua Prince, Esq.
                                                    Attorney Id. No. 306521
                                                    Joshua@CivilRightsDefenseFirm.com

                                                    Adam Kraut, Esq.
                                                    Attorney Id. No. 318482
                                                    AKraut@CivilRightsDefenseFirm.com

                                                    Civil Rights Defense Firm, P.C.
                                                    646 Lenape Road
                                                    Bechtelsville, PA 19505
                                                    (888) 202-9297 (t)
                                                    (610) 400-8439 (f)

                                                    Attorneys for Plaintiff


                                              1
      Case 5:18-cv-03597-JLS Document 27 Filed 11/15/19 Page 2 of 2



                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the foregoing

and memorandum of law in support was filed electronically through the Eastern District

of Pennsylvania Electronic Filing System. Notice of this filing will be sent by operation

of the Court’s Electronic Filing System to all registered users in this case.




                                                      Civil Rights Defense Firm, P.C.


Date: November 15, 2019                        By:    ____________________
                                                      Joshua Prince, Esq.
                                                      Attorney Id. No. 306521
                                                      Civil Rights Defense Firm, P.C.
                                                      646 Lenape Rd.
                                                      Bechtelsville, PA 19505
                                                      888-202-9297 ext 81114
                                                      610-400-8439 (fax)
                                                      Joshua@Civilrightsdefensefirm.com




                                              2
